DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 19, “the second height of the a first and second side edge panels” is indefinite because “the a first and second side edge panels” is unclear if applicant is referring to the previous first and second side edge panels, or introducing adapted to be received by the case” which appears that the electronic device is not positively claimed as part of the invention and only is required the capability of the case to receive the electronic device, but at same time appears to be claiming a height of the electronic device which requires to be less than the first height.  Regarding claim 12, in lines 6-7, recites “portions of a first height at its terminal ends greater than the height of the electronic device”, which requires the first height being greater than a height of a non-claimed electronic device, making the claim indefinite because it is unclear if the electronic device and its height are positively claimed as part of the invention.  Claim 12, line 1, recites “A case adapted to receive an electronic device” which clearly the electronic device is not positively claimed and only requires the capability of the case to receive the electronic device.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2014/0216973).


    PNG
    media_image1.png
    689
    587
    media_image1.png
    Greyscale
 
Claim 1
Chang discloses a case comprising a panel (14), edge panels (defined by combination of 11 and 12) extending from the panel comprising an upper edge panel and a lower edge panels; a first side edge panel and a second side edge panel, the first and second side edge panels being longer than the upper and lower edge panels; the upper edge panels adjoining a first portion of the first side edge panel in a first corner and a first portion of the second edge panel in second corner; the lower edge panel adjoining a 
Claim 2
Chang further discloses the first and second transitions comprise a taper between the first height to the second height (see figure above).
Claim 4
Chang further discloses first and second side edge panels are capable to expose at least a portion of a side of an electronic device placed within the case.  Depending on the height of the electronic device placed within the case, the sides of the electronic device would be capable of being exposed by the first and second side edge panels.
Claim 5
Chang discloses a case adapted to receive an electronic device, the case comprising a panel (14) and a plurality of edges (defined by combination of 11 and 12) that extend in a direction substantially perpendicular to the panel; the plurality of edges comprising a 
Claim 7
Chang further discloses the first and second transitions are located along an inner surface of the first pair of lateral/side edges (see figure above).
Claim 10
Chang further discloses the first height is greater than a height of an electronic device capable to be received by the case.  After inserting an electronic device within the case, the corners of the case, which has a height same as the first height, enclose corners of the electronic device (see [0006] and [0007]), therefore the height of the corners/first height of the case is greater than the height of the electronic device. 
Claim 11
Chang further discloses the second height of the first pair of lateral edges is reduced in comparison to the first height capable to permit a user to observe text or images 
Claim 12
Chang discloses a case adapted to receive an electronic device, the case comprising a first panel (14) comprising at least four edges (defined by combination of 11 and 12), the edges comprising a pair of lateral edges, the pair of lateral edges having portions of a first height at its terminal ends that are greater than the height of the electronic device and portions having a second height positioned between the portions of a first height, the second height being less than the first height; and wherein the second height is continuous and spans the entirety of the second portions (see figure above).
Claim 13
Chang further discloses the difference in heights of the first pair of lateral edges defines a taper (see figure above).
Claim 15
Chang further discloses the differences in height of the first pair of lateral edges is symmetrical about a longitudinal axis of the case (see figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0216973) as applied to claims 1 or 12 respectively above, and further in view of Still (US 2012/0241330).
Claims 3 and 14
Chang further discloses the transitions defined by smooth tapers (see figure above).  Chang does not discloses step transitions between the first and second heights, or difference in heights of the pair of lateral edges.  However, Still discloses a case for an electronic device comprising side edges with difference in height defined by steps (see figures 1, 2 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transitions of Chang defined by steps as taught by Still since it is a matter of design choice the transitions in the side or lateral edges defined by either tapers or steps.  Please note applicant’s specification, paragraphs [0004] and [0024], does not disclose any criticality for the claimed invention of the transitions.  
Claims 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0216973) as applied to claims 5 or 12 above, and further in view of Adelman (US 2013/0032617).
Claims 6, 8 and 19
Chang appears to disclose the panel including an opening capable to expose an element of an electronic device.  From the argument Chang does not disclose any opening, Adelman discloses a case for an electronic device comprising an opening (defined by any of 161, 162, 166, and 167) for access to control buttons or camera lens .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0216973) as applied to claims 5 or 12 respectively above, and further in view of Macrina (US 2014/0069825).
Claims 9 and 18
Chang does not disclose the case including a resilient layer in addition to the panel and the plurality of edges.  However, Macrina discloses a protective case (10) for an electronic device, the protective comprising a cover (12), an insert (30) and a liner (40), wherein the insert and the liner provides further protection to the electronic device (see [0038]-[0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Chang including an additional layer, such as the insert and/or the liner as taught by Macrina to provide further protection to the electronic device.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0216973) as applied to claim 12 respectively, and further in view of Saks (US 2015/0053730).
Claims 16 and 17
Chang discloses the transitions in the case shows difference in heights of the lateral edges of the panels in the case.  Chang does not disclose the lateral edges of the case exposes at least a portion of a screen of corresponding edges of an electronic device .    

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument based on the teachings of Chang, the examiner disagrees.  Chang, clearly discloses two short edge panels and two long edge panels disposed between corners of a case, wherein each of the two short and long edge panels has a continuous second height along a length of the edge panels, and transitions defined in the short and long edge panels toward corners defining a first height.  The applicant cannot rely on an allowable subject matter of another application, providing the same limitation was indicated allowable from the another application.  The allowable subject matter from that another application was never indicated as an allowable feature in the instant application, therefore the claims are rejected based on the teachings of Chang, since all the features required in the independent claims are disclosed by the teachings of Chang.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736